Supreme Court
                                                                     No. 2017-218-Appeal.
                                                                     (P 15-1203)

            Tammy Lombardi                      :

                     v.                         :

          Christopher Lombardi.                 :


                                            ORDER

       The pro se defendant, Christopher Lombardi,1 appeals from a March 22, 2017 Consent

Order of the Family Court dismissing his “Motion for a New Judge” and further stating that “all

child support issues between the parties including * * * the child support garnishment have been

fully resolved by separate order * * *.” This matter came before the Supreme Court for oral

argument on October 25, 2018, pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. After a close review

of the record and careful consideration of the parties’ arguments (both written and oral), we are

satisfied that cause has not been shown and that this appeal may be decided at this time.

       On July 9, 2015, the plaintiff, Tammy Lombardi, filed a complaint for divorce from

Christopher. A Family Court justice held a hearing on October 18, 2016, after which, on

December 15, 2016, a decision pending entry of final judgment of divorce entered.              That

decision provided, in pertinent part as follows: “Mother shall get the Social Security Disability

dependency benefit for [Valerie], and father shall get the Social Security Disability dependency

benefit for [Cedric]. Child support shall be left open at this time.” Neither party ever filed a

motion to vacate that decision, nor was that decision appealed to this Court. Christopher did,

1
        In this Order, we will refer to the parties by their first names for the sake of clarity; in
doing so, we intend no disrespect. In addition, we refer to the minor children pseudonymously in
order to protect their privacy.
                                               -1-
however, file several motions thereafter in Family Court, concerning which a hearing was held

on March 22, 2017.

       Directly after the March 22, 2017 hearing, the parties engaged in a “Consent Meeting” at

the Family Court, and an attorney from the Rhode Island Department of Human Services took

part in that meeting. Eventually, both Tammy and Christopher signed the Consent Order that

includes the following two provisions with which Christopher now takes issue:

              “1. The parties agree that the following motions shall be dismissed:

              “A. Defendant’s Motion for a New Judge and Plaintiff’s Motion to
              Dismiss Defendant’s Motion for New Judge * * *.

              “* * *

              “3. That all child support issues between the parties including but
              not limited to the SSDI dependency benefits for both children and
              the child support garnishment have been fully resolved by Separate
              Order entered [b]y the state of RI arising from today’s hearing
              date.”

The Family Court justice signed the Consent Order, and it entered on the same day as the

Consent Meeting.

       On April 11, 2017, Christopher filed an appeal from the Consent Order, asking this Court

to “strike item #1a of the * * * Consent Order” and to “strike item #3 of the * * * Consent

Order.”2 Before this Court, Christopher declares with respect to item 1A that he “adamantly

rejects the notion and language in its ENTIRETY;” and he also asserts that he, “at no time,

agreed to the language” in item 3. (Emphasis in original.)



2
        In his memorandum filed pursuant to Article I, Rule 12A of the Supreme Court Rules of
Appellate Procedure, Christopher contended that he, “at no time, agreed to the language” of item
3 of the Consent Order. However, at oral argument before this Court, Christopher acknowledged
that, on March 22, 2017, he signed the Consent Order as to item 3, but he continued to dispute
having signed a document that contained item 1.


                                              -2-
       Christopher’s challenge to the Consent Order is clearly interlocutory. 3 As such, the only

means for seeking appellate review by this Court would have been by the filing of a petition for

issuance of a writ of certiorari. See Henderson v. Henderson, 818 A.2d 669, 671 (R.I. 2003). In

Dale v. Dale, 37 A.3d 124 (R.I. 2012) (mem.), this Court stated that “[i]nterlocutory orders are

reviewable only by way of writ of certiorari.” Dale, 37 A.3d at 124. Accordingly, the March 22,

2017 Consent Order is not properly before us on appeal.

       We are aware that Christopher represented himself before the Family Court and before

this Court. However, “[e]ven if a litigant is acting pro se, he or she is expected to familiarize

himself or herself with the law as well as the rules of procedure.” Faerber v. Cavanagh, 568

A.2d 326, 330 (R.I. 1990); see Sentas v. Sentas, 911 A.2d 266, 271 (R.I. 2006). As such, it was

incumbent upon Christopher to follow the correct procedural route if he wished to seek review

by this Court of the March 22, 2017 Consent Order. See Maloney v. Daley, 115 R.I. 375, 376,

346 A.2d 120, 121 (1975).

       For the reasons set forth herein, we deny and dismiss Christopher’s appeal. The record

may be remanded to the Family Court.



       Entered as an Order of this Court this _____
                                               14th day of December, 2018.


                                                    By Order,


                                                               /s/
                                                    _________________________
                                                    Clerk



3
        The Consent Order which Christopher appeals is an interlocutory order “relating to the
modification of * * * child support” and would only be properly before this Court by way of
petition for certiorari. Africano v. Castelli, 837 A.2d 721, 729 (R.I. 2003) (internal quotation
marks omitted); see G.L. 1956 § 14-1-52(b).
                                              -3-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

Title of Case                        Tammy Lombardi v. Christopher Lombardi.
                                     No. 2017-218-Appeal.
Case Number
                                     (P 15-1203)
                                     December 14, 2018
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Providence County Family Court
Source of Appeal
                                     Associate Justice Patricia K. Asquith
Judicial Officer From Lower Court
                                     For Plaintiff:

                                     Colleen M. Crudele, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Christopher Lombardi, Pro Se




SU-CMS-02B (revised November 2016)